Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
In response to the arguments that elements 45 and 46 in Figure 4 shows the claimed feature of “apply(ing) the identified transformation at least to a part of the first radio map data and/or the second radio map data” in claims 1, 15 and 20 and “generating a hybridized radio map based on the first radio map data and the second radio map data” in claim 14, Examiner respectfully disagrees. Elements 45 and 46 in Fig. 4 show two steps in a process 40. They fail to present any “map data” as claimed and therefore also fail to present manipulation (i.e., applying transformation and generating hybridized map) to the claimed map data.
Under 37 C.F.R. 1.83 “Content of drawing”:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).


	As a result, the argument regarding the Objections to the drawings is not persuasive.
 
Drawings
The drawings filed on 20 March 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of: 
“apply(ing) the identified transformation at least to a part of the first radio map data and/or the second radio map data” recited in claims 1, 15 and 20; and 
“generating a hybridized radio map based on the first radio map data and the second radio map data” in claim 14,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-10, 12-14, 21, 15, 17-19, 22 and 20 are allowed, renumbered to claims 1-20, respectively.

The following is an examiner’s statement of reasons for allowance:

Kordari et al. (US 2017/0370728 A1) discloses a fusion algorithm on a server for generating maps that have locations of building features in global coordinates based on manual user input, and to obtain a second radio map based on data collected by sensors, wherein the server may generate maps that have locations of building features in global coordinates and relations between the features, wherein nodes from the first map and second map close to each other are merged into one node.



Erignac et al. (US 2014/0195148 A1) discloses a registration system includes a transformation module is configured to receive first and second pose estimates of a mobile platform movable within an environment. The first and second pose estimates are relative to different, respective first and second digital maps of the environment in different, respective first and second coordinate systems. The transformation module, then, may be configured to calculate a geometric transform between the first and second digital maps based on the first and second pose estimates (Abstract), wherein the transformation module may be configured to calculate a geometric transform between the first and second digital maps based on the first and second pose estimates. Examples of suitable geometric transforms include a homographic transform, affine transform or the like. The transformation module may calculate the geometric transform in any of a number of different manners (paragraph 40), and the registration system includes an alignment module configured to receive the geometric transform, and first and second digital maps of the environment of the mobile platform. The alignment module may be coupled to and receive the geometric transform from the transformation module. In one example, the alignment module may also be coupled to the communication interface configured to receive the first digital map from a mapping and localization system (e.g., mapping and localization system), as 

Xu et al. (US 10,290,049 B1) discloses a system and method for realizing multi-user augmented reality, wherein the system includes a first and second computing devices in communication with each other, and respectively constructing a first and a second three-dimensional (3D) maps of a same environment at different viewing angles and positions (Abstract), wherein a the secondary 3D map is to be aligned to a primary 3D map by: matching secondary feature points in the secondary 3D map to primary feature points in the primary 3D map to obtain matched feature points, and transforming coordinate system of the secondary 3D map to primary coordinate system of the primary 3D map based on the matched feature points (col. 2, lines 43-59).

Prior arts of record disclose combining first map data of a first map and second map data of a second map and to perform coordinate transformation on map data.

identifying a transformation between the first coordinate system and the second coordinate system, wherein identifying the transformation between the first coordinate system and the second coordinate system comprises at least identifying a common feature present in both the first radio map data and the second radio map data” as recited in claim 1, and similarly recited in claims 15 and 20, in combination with other claimed limitations.

Dependent claims 2-10, 12-14, 21, 17-19 and 22 are allowable based on their dependency on independent claims 1 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2003130680 discloses a map server includes means to convert an absolute coordinate (a first coordinate system) into a relative coordinate (a second coordinate system), and then returns a summarized map, the absolute and the relative coordinate of each reference point to the radio terminal 1 (Abstract).


“Coordinate Transformation” from GIS Fundamentals, by University of Minnesota, dated June 2006 and archived on 12 July 2017, discloses coordinate transformation to convert digitizer/scanner coordinate system to a standard map coordinate system (p. 170).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645